       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 1 of 28




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MARGARET ANDERSON,                   )
MARY DIXON, LATASHA WILLIAMS,        )
and KYONNE SUTHERLAND,               )
Individually and on behalf of all Others
                                     )
Similarly situated,                  )              CIVIL ACTION FILE
                                     )              NO.: 1:13-cv-00840-LMM
               Plaintiffs,           )
                                     )
SOUTHERN HOME CARE                   )
SERVICES, INC., and                  )
RES-CARE, INC.,                      )
                                     )
               Defendants.           )
____________________________________)

            CONSENT MOTION FOR PRELIMINARY APPROVAL
                      AND BRIEF IN SUPPORT

      Plaintiffs Margaret Anderson (“Anderson”), Mary Dixon (“Dixon”), Latasha

Williams (“Williams”), and Keyonne Sutherland (“Sutherland”) (the “Named

Plaintiffs” collectively), with the consent of Defendants Southern Home Care

Services,   Inc.   (“SHCS”)    and    ResCare,    Inc.   (“ResCare”)    (collectively

“Defendants”), move for preliminary approval of the settlement reached in this

class-action matter.    The Parties have negotiated a proposed settlement of

Plaintiffs’ class claims which is fair, reasonable, and adequate, and serves the best

interests of the Class Members.
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 2 of 28




      The Parties, by stipulation and with the Court’s approval, previously

stipulated to the existence of a plaintiff class and the undersigned were appointed

as Class Counsel [Docket No. 77]. Plaintiffs, therefore, request that the Court (1)

confirm those prior holdings for purposes of this settlement, (2) grant preliminary

approval of the settlement relief to the Class, the named plaintiffs, and Class

Counsel, (3) approve the proposed notice plan and the forms of settlement notice

and order provision of such notice, (4) appoint Simpluris, Inc. as the Settlement

Administrator to oversee the administration of the Settlement; and (5) schedule a

final fairness hearing and related dates as proposed by the Parties.

      Filed with this brief as Exhibit “1” is the Settlement Agreement and Release

of Claims (“Settlement Agreement”) reached between the Parties, including, as

exhibits, the form of notice, claim form, exclusion form, and proposed preliminary

approval order.    Class counsel have obtained oral consent to this proposed

settlement from the class representatives. The Parties jointly seek approval of those

materials as submitted to the Court.

I.    Background Facts and Procedural History.

      A.     The nature of the Plaintiffs’ work.

      The Court is aware of the background facts of this matter as a result of the

Parties’ extensive briefing on other issues. For summary, however, SHCS operates

                                          2
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 3 of 28




a non-medical homecare business in Georgia out of several local branch offices

located throughout the state. Its clients are persons who by reason of advanced

age, physical disability, or mental deficiency need supervision and care in their

home. SHCS’s employees supervise, feed, bathe, groom, and dress clients who

cannot perform those tasks without assistance.

      SHCS employs homecare workers to provide the above-referenced services.

The current job title of those individuals is “Direct Care Staff” or “DCS”; they may

also sometimes be referred to generically as “caregivers.” 1 DCS employees

perform their work almost exclusively in private homes.

      Some DCS employees have only one client; others have multiple clients.

Thus, some DCS employees may visit multiple clients during a work day. DCS

employees with more than one client sometimes (but not always) drive from client-

to-client during a work day, in a back-to-back series of visits. Sometimes these

drives consist of travel directly between clients. In other situations, however, a

DCS employee may have a considerable amount of time between visits where

he/she is free to return to their home, run errands, eat meals, go shopping, work

1
  SHCS also employs a much smaller number of non-exempt traveling nurses who
provide in-home nursing care – the non-exempt nurses are also included in the
class. Other than the type of care provided, the nurses’ work days are structured
similarly to those of the DCS employees, and therefore are not discussed
separately.
                                         3
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 4 of 28




out, or engage in any other personal activities.       SHCS places no limitations

whatsoever on its DCS employees related to this “gap” time.

      Until January 1, 2016, SHCS classified its DCS employees as exempt under

the Fair Labor Standards Act’s “companionship” exemption. See 29 U.S.C.

§213(a)(15). 2 Unlike the more common executive/professional/administrative

exemptions, the companionship exemption does not require employees to be paid

on a salary basis. As a result, SHCS based its payments to its DCS employees on

their visits – pay was calculated based upon the amount of time the DCS employee

spent in the client’s home or attending to client needs, usually at rates ranging from

$10-$14 per hour. In this sense, the DCS employees were paid based upon a

hybrid hourly/piece rate system.

      B.     The legal issues in this case.

      Plaintiffs’ principal contention is that members of the plaintiff class who

drove between multiple clients in a work day are entitled to pay under the Georgia

Minimum Wage Law (“GMWL”), O.C.G.A. 34-4-1 et seq. for the hours they spent



2
  SHCS’s DCS employees were re-classified as non-exempt effective January 1,
2016 as a result of the U.S. Department of Labor amending its regulations to
prevent third-party employers like SHCS from relying upon the companionship
exemption. The amendment to the regulations changed law that had existed for
over 40 years.
                                          4
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 5 of 28




driving between clients – the Parties have referred to this as “Drive Time”. 3

Defendants contend that Plaintiffs were paid for their Drive Time consistent with

the GMWL based upon the pay they received on a weekly basis.

      More specifically, Plaintiffs’ claim in this case is that Defendants were,

under the GMWL, required to pay at least $5.15 as a specific hourly wage to

SHCS’s direct care staff for Drive Time. Plaintiffs’ argument is that the language

of the GMWL requires an employer to specifically assign an applicable hourly rate

to each individual hour worked by a Georgia employee. Under Plaintiffs’

reasoning, no Georgia employer can lawfully use a piece-rate or commission

system to pay its non-exempt (or exempt) personnel – unless they simultaneously

pay those employees at a rate equal to or above $5.15 per hour. Thus, according to

Plaintiffs, SHCS’s failure to assign a specific hourly rate to the time its DCS

employees spent driving between clients during a work day means that the




3
  Plaintiffs also contend that at least some of them spent time engaged in
preliminary or post-liminary activities associated with their client visits for which
they were not compensated. This is a much less substantial claim, and one for
which the Parties have not stipulated to a class. Defendant’s position is that DCS
employees do no meaningful work outside of the clients’ homes; any paperwork
related to client care is usually completed at the client’s home before the employee
clocks out and leaves, and even if any “work” was performed, it would have been
entirely de minimus. Defendants also dispute that such claims can be properly
brought on a class basis.
                                          5
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 6 of 28




members of the plaintiff class are entitled to compensation at $5.15 per hour for

any time they spent driving on SHCS business.

      It is not disputed by Defendants, for purposes of the settlement only, that

SHCS did not assign a specific hourly wage 4 to the time some of its Georgia

employees, who were otherwise paid on an hourly basis, spent while engaged in

Drive Time. 5 The Parties disagree whether the putative class is entitled to

additional payments under the GMWL for Drive Time, or that any class member is

entitled to proceed on a class basis with respect to Plaintiffs’ secondary claims.

      C.     Procedural History of this Litigation

      On February 15, 2013, the Named Plaintiffs filed this case against

Defendants in the Superior Court of DeKalb County, Georgia (“the Action”).

Defendants removed to this Court. After removal, the Parties litigated and briefed

several issues related to the GMWL’s applicability, two of which were certified to

the Georgia Supreme Court for resolution. After briefing and oral argument, the

Georgia Supreme Court issued its opinion with respect to the certified questions on

4
  Instead, SHCS’s position is that the aggregate amounts paid to potential class
members during any applicable workweek complied with the GMWL’s
requirements.
5
  Nothing contained herein shall constitute a waiver of any defense previously or
hereinafter asserted by Defendants. Similarly, nothing contained herein shall
constitute a waiver of any party’s rights to challenge the Court’s determination of
the applicable limitations period.
                                          6
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 7 of 28




November 23, 2015. The Georgia Supreme Court’s decision, however, left many

issues undecided, including, among others:

      (1)     Whether, under the GMWL, the minimum wage should be calculated

on a workweek basis or under a “per-hour” approach; and

      (2)     Whether Plaintiffs can assert their GMWL claims as a class action, or

are limited to separate individual actions, under the “no-piggybacking” rule

articulated by the Eleventh Circuit in Griffin v. Singletary, 17 F.3d 556 (11th Cir.

1994), and Ewing Indus. Corp. v. Bob Wines Nursery, Inc., 795 F.3d 1324 (11the

Cir. 2015).

      After the case was remanded back to this Court, the Parties briefed the

potentially dispositive or partially-dispositive issues described above. First, the

Court heard argument on whether Plaintiffs can bring their claims on a class basis

under the Eleventh Circuit’s holdings in Griffin v. Singletary, 17 F.3d 556 (11th

Cir. 1994), and Ewing Indus. Corp. v. Bob Wines Nursery, Inc., 795 F.3d 1324

(11th Cir. 2015). It found on June 8, 2016 [Dkt. No. 40] (the “June 8 Order”) that

Plaintiffs could bring class claims. Second, the Court heard argument on whether

Georgia employers could rely upon a workweek-based calculation methodology

for purposes of complying with the requirements of the GMWL. The Court’s

September 21 Order [Docket No. 41] (the “September 21 Order”) held that in

                                         7
        Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 8 of 28




Georgia, payments made to exempt employees cannot be averaged over the course

of a workweek for purposes of complying with the GMWL. See September 21

Order, p. 19. Defendants moved for an interlocutory appeal of both the June 8

Order and the September 21 Order, which the Court denied on January 3, 2017

[Docket No. 45].

       D.    This is, effectively, an “all or nothing” dispute.

       Whether Plaintiffs can recover anything in this case is dependent upon how

the two issues described above are ultimately resolved by this Court and on

appeal. 6 That is a major driver related to the settlement of this case. While

Plaintiffs agree with the Court’s rulings, Plaintiffs face the substantial risk that this

Court’s ruling on the GMWL calculation methodology would be reversed on

appeal. 7

       The possibility of reversal of this Court’s rulings on the GMWL calculation

methodology, as well as with respect to Defendants’ “no piggybacking” arguments

6
  As a general proposition, a miniscule number of class members were paid less
than the applicable Georgia minimum wage if their compensation is calculated
using the workweek-based methodology advocated by Defendants. Defendants’
expert calculated Plaintiffs’ best-case scenario for liability under Defendants’
calculation methodology as being approximately $20,000 (or less).
7
  This is particularly so given the U.S. Supreme Court’s Ruling in China Agritech
v. Resh, 138 S. Ct. 1800 (2018), decided in June of this year, after the Parties
reached tentative agreement on a settlement, application of which could result in
the mandatory decertification of the Plaintiff class in this case.
                                          8
        Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 9 of 28




makes this an “all or nothing” case for Plaintiffs with respect to recovery. Given

the inherent uncertainty about how the merits of Plaintiffs’ claims would ultimately

be resolved, and whether the case can proceed as a class action, Plaintiffs believe

this settlement is in their best interests at this stage of the proceedings.

      E.     The Parties’ Class Stipulation.

      Based solely upon the Court’s prior rulings, including, without limitation,

those contained in the June 8 Order, September 21 Order, and its denial of

Defendants’ request for an interlocutory appeal, the Parties agreed that a common

legal question existed under the present procedural posture of this case, warranting

class certification. For that reason, the Parties conditionally stipulated to litigate

and mediate this as a class action case, reserving all rights to challenge the Court’s

prior rulings, on summary judgment, appeal, by certification to the Georgia

Supreme Court, or otherwise. See [Dkt. No. 72].

      On April 5, 2017, the Parties entered into a Conditional Stipulation

Regarding Class Certification (“Class Stipulation”) [Dkt. No. 73], conditionally

defining and certifying a class of SHCS employees for purposes of the Action,

which was approved by order of the Court on April 10, 2017 [Dkt. No. 74]. The

stipulation was intended to avoid unnecessary time and expense and to promote

judicial efficiency based solely upon this matter’s current procedural posture.

                                            9
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 10 of 28




      F.     Settlement negotiations.

      On August 16, 2017, the Parties engaged in a mediation before Hunter

Hughes, a highly regarded and experienced wage and hour class-action mediator,

and over the course of the next several months negotiated a settlement of this case

with Mr. Hughes’s assistance and through multiple in-person and telephonic

settlement discussions and exchanges of settlement information. The Parties have

reached an agreement to settle, which is intended to fully and finally resolve all

claims as to the Named Plaintiffs and the Class Members in the Action.

II.   The terms of the Parties’ settlement.

      The Settlement Agreement filed herewith contains all of the terms of the

Parties’ settlement, and reference to that document here.   For summary, however,

key terms of the settlement are described below.

      A.     Class definition.

      The individuals covered by the settlement are SHCS’s employees subject to

the GMWL who worked in Georgia during the applicable potential liability period

and who meet all of the following criteria:

      (1)    Were (a) classified by SHCS as an hourly, non-exempt employee

pursuant to the FLSA or (b) classified by SHCS as an exempt “companion”

pursuant to 29 U.S.C. §213(a)(15);

                                         10
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 11 of 28




      (2)    Cared for multiple clients during their workday on at least one

occasion during the Potential Liability Period;

      (3)    During such occasions where the employee cared for multiple clients

during a single work day during the Potential Liability Period, drove from one

client’s residence to another client’s residence during such workday; and

      (4)    Were not assigned an hourly wage by SHCS specific to their Drive

Time during the Potential Liability Period.

      The Settlement Class expressly excludes any participant in the prior

Geddis/Ford cases who did not meet this criteria after July 3, 2012 (because they

released all such claims as of that date). Based upon the definitions above, the

Parties estimate that the settlement class consists of approximately 9,400

employees.

      The class period is from August 17, 2008 through the date of preliminary

approval, except as to the Geddis/Ford Participants, for whom the Class Period

shall be July 4, 2012 to December 31, 2015.         These are the dates previously

established by the Court based upon the Parties’ prior briefings.

      B.     Settlement Amount and claims process.

      The settlement is a “claims-made” settlement, with a maximum total payout

by Defendants (inclusive of all awards, incentive awards, interest, attorney’s fees,

                                         11
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 12 of 28




costs, taxes, and all other possible monetary amounts) of $7,727,500.00. The

Settlement Administrator will send notice out to all potential class members via

first-class U.S. mail using updated address information. To exclude themselves

from the settlement and the application of the Settlement Agreement, a Settlement

Class Member must return a timely and completed Exclusion Form to the

Settlement Administrator. Similarly to recover monies pursuant to the settlement,

class members must timely submit a completed claim form.

      C.     Release.

      A release of all wage-hour claims, past, present, or future, against

Defendants will be executed for the potential liability periods and in exchange for

the consideration provided pursuant to the Settlement Agreement with respect to

the Named Plaintiffs and all class members who do not specifically excluded

themselves from the settlement, as described above.        Additionally, the Named

Plaintiffs will execute a general release of all claims.

      D.     Enhancement awards and attorney’s fees.

      Class Counsel intends to seek approval from the Court for a reasonable

enhancement award to the Named Plaintiffs, in a total aggregate amount not to

exceed Thirty Thousand Dollars ($30,000), with each of the four Named Plaintiffs

receiving $7,500 of that amount. Further, Class Counsel will request that the Court

                                          12
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 13 of 28




award them reasonable attorneys’ fees in an amount up to and including Two

Million, Five Hundred Seventy-Five Thousand, Eight Hundred Thirty-Three

Dollars and Thirty-Three cents ($2,575,833.33), and incurred litigation expenses

not to exceed $60,000, to be divided among Class Counsel as they may agree.

III.   The Court should preliminarily approve the Parties’ settlement.

       Federal courts strongly favor settlements, especially in class actions and

other complex matters where the costs, delays, and risks of continued litigation

might overwhelm any potential benefit the class could hope to obtain. Bennett v.

Behring Corp., 737 F.2d 982, 986 (11th Cir. 1984) (noting that “our judgment is

informed by the strong judicial policy favoring settlement”); see also 4 NEWBERG

ON CLASS ACTIONS § 11.41 (4th ed. 2002) (citing cases). The traditional means for

handling claims like those at issue here through individual litigation would unduly

tax the court system, require a massive expenditure of public and private resources,

and, given the relatively small value of the claims of the individual Settlement

Class Members, be impracticable. Thus, the proposed settlement is the best vehicle

in achieving recovery for the Settlement Class.

       The Manual for Complex Litigation describes a three-step procedure for

approval of class action settlements, which is used by courts in this Circuit:

       (1)   preliminary approval of the proposed settlement at an informal
             hearing;
                                        13
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 14 of 28




      (2)    dissemination of mailed and/or published notice of the
             settlement to all affected class members; and

      (3)    a “formal fairness hearing” or final settlement approval hearing,
             at which class members may be heard regarding the settlement,
             and at which evidence and argument concerning the fairness,
             adequacy, and reasonableness of the settlement may be
             presented.

MANUAL FOR COMPLEX LITIGATION (FOURTH) § 21.63 (2008).

      A.     Legal standards for preliminary approval.

      Fed. R. Civ. P. 23(e) requires parties to obtain Court approval of any class

action settlement agreement. The Court may approve the settlement “only after a

hearing and on a finding that the settlement . . . is fair, reasonable, and adequate”

and not the product of collusion. Fed. R. Civ. P. 23(e)(2); Adams v. Sentinel

Offender Servs., LLC, No. 1:17-cv-2813-WSD, 2018 U.S. Dist. LEXIS 78841, *20

(N.D. Ga. May 10, 2018) (citing Bennett v. Behring Corp., 737 F.2d 982, 986 (11th

Cir. 1984)). In considering the settlement, the district court may rely upon the

judgment of experienced counsel for the Parties. Nelson v. Mead Johnson &

Johnson Co., 484 Fed. Appx. 429, 434 (11th Cir. 2012) (citing Cotton v. Hinton,

559 F.2d 1326, 1330 (5th Cir. 1977)). The Eleventh Circuit has identified the

following factors to evaluate whether a settlement agreement is fair, reasonable and

adequate: (1) the likelihood of success at trial; (2) the range of possible recovery;

                                         14
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 15 of 28




(3) the point on or below the range of possible recovery at which a settlement is

fair, adequate and reasonable; (4) the complexity, expense and duration of

litigation; (5) the substance and amount of opposition to the settlement; and (6) the

stage of proceedings at which the settlement was achieved. Id.; Dikeman v.

Progressive Express Ins. Co., 312 F. Appx. 168, 171 (11th Cir. 2008)

(quoting Bennett, 737 F.2d at 986). Applying these six factors, the Parties’

Settlement Agreement is fair, reasonable, and adequate in this case.

             1.    The outcome of this case is highly uncertain (factor #1)

      As noted above, Plaintiffs face the substantial risk that this Court’s ruling on

the GMWL calculation methodology will be reversed. If that occurs, they will get

virtually nothing. The same is true if the Eleventh Circuit agrees with Defendants

with respect to their “no piggybacking” arguments.

             2.    The settlement is solidly within the range of possible
                   recovery and is fair, adequate, and reasonable (factors #2
                   and #3).

      The Parties exchanged confidential expert analyses during mediation

regarding the Plaintiffs’ potential recovery in this case. While the Parties’ disagree

as to what the potential damages might be, the settlement here is well within the

middle of the range of Plaintiffs’ potential damages related to their Drive Time.

To measure potential exposure, Defendant’s expert economist estimated the drive

                                         15
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 16 of 28




time of each potential class member using a methodology that Plaintiffs generally

found to be acceptable and reliable. The Parties shared and considered various

potential outcomes based upon those calculations, and negotiated accordingly.

      Given the uncertainties as to outcome, Plaintiffs recovery could be reduced

to virtually zero should Defendants ultimately prevail.         Courts have favored

granting approval under similar circumstances. See Ault v. Walt Disney World Co.,

692 F.3d 1212, 1218 (11th Cir. 2012); Gray ex rel. Alexander v. Bostic, 720 F.3d

887, 892 (11th Cir. 2013).

             3.     Continued litigation of this matter would be lengthy,
                    expensive, and uncertain (factor #4).

      This case has already been litigated for over five years, and it would take

several additional years to reach a final ruling. Regardless of the outcome in this

Court, the non-prevailing party would almost certainly appeal. Given the nature

of the issues, it is possible that the GMWL calculation methodology questions

would be submitted to the Georgia Supreme Court, either by this Court or by the

Eleventh Circuit. That process would be lengthy and expensive.

      Approval of the Settlement Agreement would eliminate that uncertainty and

avoid the time and expense necessary to litigate a case of this magnitude. This

case is in its fifth year of litigation, the facts in this case are well developed, and

questions of law have been extensively briefed. These factors all favor approval.
                                      16
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 17 of 28




See Lipuma v. Am. Express Co., 406 F. Supp. 2d 1298, 1324 (S.D. Fla. 2005) (“The

stage of the proceedings at which a settlement is achieved is evaluated to ensure

that Plaintiffs had access to sufficient information to adequately evaluate the merits

of the case and weigh the benefits of settlement against further litigation.”).

              4.    Currently, no opposition to the settlement exists (factor #5).

      There is no known opposition to this settlement.       Class members who are

aware of the potential settlement have received the information favorably.

Plaintiffs’ claims have sufficiently vetted to permit a comprehensive and fair

settlement.

              5.    This case was settled at an appropriate stage of these
                    proceedings (factor #6).

      Finally, the Settlement is the product of good-faith, arm’s-length

negotiations with the assistance of a nationally renowned and experienced neutral

mediator after five years of hard-fought litigation. The Settlement has been

thoughtfully negotiated and no evidence of fraud or collusion exists influencing the

Parties. The time and effort spent on negotiation strongly indicate that the

negotiation was reached without collusion, but rather voluntarily in light of the risk

to all Parties. “[T]he Eleventh Circuit has held that a court should certify a

settlement if it is fair, reasonable, adequate and free of collusion.” Columbus


                                          17
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 18 of 28




Drywall & Insulation, Inc. v. Masco Corp., 258 F.R.D. 545, 559 (N.D. Ga. 2007)

(citing Bennett, 737 F.2d at 985-86).

      B.     All class requirements have been met.

      As noted above, the Parties previously stipulated to class certification, and

the Court approved it.      To summarize, however, all Rule 23 requirements are

satisfied here.

             1.     All Rule 23(a) requirements are satisfied.

      In addition to making a preliminary showing of reasonableness, a plaintiff

must also meet the requirements of Fed. R. Civ. P. 23 to obtain preliminary

approval. In re Checking Account Overdraft Litig., 275 F.R.D. 654, 659 (S.D. Fla.

2011) (citing Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997)). Rule

23(a) grants class action status to cases in which: (1) the class is so numerous that

joinder of all members is impracticable; (2) there are questions of law or fact

common to the class; (3) the claims or defenses of the representative parties are

typical of the claims or defenses of the class; and (4) the representative parties will

fairly and adequately protect the interests of the class. Fed. R. Civ. P. 23(a).

                    a.     Numerosity.

      The Class – estimated at over 9,400 individuals – is sufficiently numerous

that joinder is impracticable. See Kilgo v. Bowman Transp., Inc., 789 F.2d 859, 878

                                           18
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 19 of 28




(11th Cir. 1986).

                    b.     Commonalty.

      The test for commonality in questions of law and fact is qualitative as

opposed to quantitative, meaning that one significant issue common to the class

may be sufficient to warrant certification. Williams v. Mohawk Indus., Inc., 568

F.3d 1350, 1355 (11th Cir. 2009) (holding that “‘commonality requires that there

be at least one issue whose resolution will affect all or a significant number of the

putative class members’”); see In re Checking Account, 275 F.R.D. at 659 (holding

that commonality was satisfied where liability depended on “class-wide policies

and practices”). These requirements should be given a “liberal construction.”

Freeman v. Motor Convoy, Inc., 409 F. Supp. 1100, 1113 (N.D. Ga. 1976)

(explaining that “a broad definition of commonality of interests and typicality of

claims is desirable”). As noted above, common issues of law exist based upon the

Court’s prior rulings in this case, and the Parties have so stipulated.

                    c.     Typicality.

      Claims are “typical” if there is “a nexus between the class representative’s

claims or defenses and the common questions of fact or law which unite the class.”

Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984).

Typicality, however, does not require “identical claims or defenses.” Id. Rather, “a

                                          19
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 20 of 28




factual variation will not render a class representative’s claim atypical unless the

factual position of the representative markedly differs from that of the other

members of the class.” Id.; see also In re Checking Account, 275 F.R.D. at 660

(finding typicality satisfied where named plaintiff’s claims concerned same

policies and practices, arose from the same legal theories, and alleged the same

types of harm and entitlement to relief).

      The Named Plaintiffs assert similar “Drive Time” claims to the remainder of

the class. All Class Members would be required to satisfy the same elements of

those claims under the same legal theories. Typicality is present as well.

                   d.     Adequacy of representation.

      The Named Plaintiffs and their Counsel adequately represent the proposed

Settlement Class. The adequacy of representation requirement is satisfied if: (1)

Plaintiff is represented by qualified and competent counsel; (2) Plaintiff’s interests

do not conflict with the interests of the proposed Class Members; and (3) Plaintiff

has sufficient personal integrity to fulfill the role of class representative. See

Kirkpatrick v. J.C. Bradford & Co., 827 F.2d 718, 726 (11th Cir. 1987).

      (i)    Plaintiffs are represented by qualified and competent counsel.

      All counsel have decades of experience in complex litigation in state and

federal courts. As this is the only known litigated case involving GMWL, class

                                            20
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 21 of 28




counsel (along with defense counsel) are beyond peradventure the most

experienced attorneys in the world on the subject at hand. Regarding the historical

qualifications of class counsel, see generally Brief in Support of Unopposed

Motion for Appointment of Co-Lead Class Counsel [Dkt. No. 75] and Declarations

A through D appended thereto.         Briefly, we note here the broad outlines of

counsel’s qualifications.

      Attorney J. Derek Braziel has long experience in collective and class actions

involving wage and hour issues. Mr. Braziel graduated magna cum laude from

Baylor University in 1992. He received a J.D. degree from the University of

Virginia Law School in 1995. He has been lead counsel in over 300 wage and

hours cases in federal courts in more than 15 states. He has been Board Certified

in Labor and Employment Law by the Texas Board of Legal Specialization since

2002. He has litigated hundreds of wage-and-hour cases in federal court. The vast

majority of those cases involved mass litigation, either as an FLSA collective

action, a Fed. R. Civ. P. 23 class action, or a hybrid of the two.

      Attorney Geoff Pope is a shareholder at the law firm Pope & Howard, P.C.

in Atlanta, GA. He has been licensed to practice law in Georgia since 1993. He

holds a B.A. with high honors from the University of Georgia (1990) and a J.D.

cum laude from the University of Georgia (1993). He is admitted to practice before

                                          21
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 22 of 28




all state and federal courts in Georgia as well as the United States Court of Appeals

for the 11th Circuit. He is a trial attorney specializing in catastrophic personal

injury and wrongful death as well as other types of complex litigation and trial

work. He has represented hundreds of individual clients, including employees,

employers, insurance companies, business corporations, victims of negligence and

fraud, and others. He has represented and counseled clients in a wide variety of

matters, including cases involving wage and hour, ERISA, and employment

discrimination.

      Attorney Marc Howard is a shareholder at the law firm Pope & Howard,

P.C. in Atlanta, GA. He has been licensed to practice law in Georgia and Virginia

since 1993. He holds a B.A. from the University of Virginia (1988) and a law

degree from the University of Georgia (1993). He is admitted to practice before the

trial and appellate courts of Georgia and Virginia, the United States Court of

Appeals for the 11th Circuit Court of Appeals, and United States District Courts in

Virginia, Georgia, and Florida. He is a trial attorney specializing in the areas of

personal injury, wrongful death, and complex litigation and trial work. He has

served on the Board of Governors for the State Bar of Georgia since 2010. He is

past Chair of the Civil Justice PAC of GTLA, Inc., and a former member of the

Executive Committee of the Georgia Trial Lawyers Association (GTLA). He has

                                         22
      Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 23 of 28




chaired the amicus and education committees for GTLA and has chaired the

Advisory Committee on Legislation for the State Bar of Georgia.            He has

represented hundreds of individual clients, including employees, employers,

insurance companies, business corporations, victims of negligence and fraud, and

others. He has represented and counseled clients in a wide variety of employment-

related matters, including cases involving wage and hour, ERISA, employment

discrimination, whistle-blower/qui tam and civil RICO.

      Attorney Benjamin Terry is a trial lawyer specializing in the areas of

workers compensation, personal injury, employment law, and commercial

disputes. He has practiced law in Metro Atlanta for 36 years, representing over

seven hundred individual clients, including employees, employers, insurance

companies, business corporations, victims of negligence and fraud, and others. He

has represented and counseled clients in a wide variety of complex matters,

including cases involving the Clean Water Act, hostile corporate takeovers,

nursing home negligence, predatory lending class action, racial profiling,

intellectual property, ERISA, and civil RICO. He is admitted to practice in the

Supreme Court of the United States, the trial and appellate courts of Georgia, the

United States Court of Appeals for the 11th Circuit and 5th Circuit, and all United

States District Courts of Georgia. He has been counsel in 38 reported decisions

                                        23
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 24 of 28




before the Georgia Supreme Court and Court of Appeals, and the 11th Circuit

Court of Appeals.

      Named Plaintiffs’ interests do not conflict with the interests of the proposed

Class Members, and are in fact on “all fours” with the interests of the proposed

Class Members. All four named plaintiffs are part of the “direct care” staff which

comprises the entirety of the conditionally certified class.

      Plaintiffs have sufficient personal integrity to fulfill the role of class

representative. Class counsel certify there are no known defects in the personal

integrity of the named Plaintiffs. All four have demonstrated commitment to the

case, cooperation with class counsel, and appreciation for their representative roles

throughout this lengthy litigation.

             2.     All Rule 23(b) requirements are satisfied.

      Plaintiffs also satisfy the requirements of Rule 23(b)(3). Karhu v. Vital

Pharms, Inc., 621 Fed. Appx. 945 (11th Cir. 2015). “[T]he focus of Rule 23(b)(3)

is on the predominance of common questions.” Amgen Inc. v. Connecticut

Retirement Plans and Trust Funds, 568 U.S. 455, 466 (2013). Common issues

predominate “if they have a ‘direct impact on every class member’s effort to

establish liability that is more substantial than the impact of individualized issues

in resolving the claim or claims of each class member.” Vega v. T-Mobile USA,

                                          24
      Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 25 of 28




Inc., 564 F.3d 1256, 1270 (11th Cir. 2009); see also Williams v. Mohawk Indus.,

Inc., 568 F.3d 1350, 1357 (11th Cir. 2009) (noting common questions predominate

“if they have a direct impact on every class member’s effort to establish liability

and on every class member’s entitlement to injunctive and monetary relief.”). The

Court must “take into account the claims, defenses, relevant facts, and applicable

substantive law” in determining whether common question predominate. Klay v.

Humana, Inc., 382 F.3d 1241, 1254 (11th Cir. 2004).

      In this case, under the current procedural posture, the existence of common

questions of law and fact have already been established to predominate over

individualized issues. A common legal question regarding the minimum wage

calculation methodology under the GMWL – and the applicability of Defendants’

“no piggybacking” arguments, is what determines whether any Class Member’s

claim has merit and whether this matter can proceed on a class basis. If every

Class Member brought an individual action, each would attempt to prove

essentially the same facts, and the same legal arguments would arise on both sides.

Here, the Class Members’ claims “that are subject to generalized proof

predominate over those that are subject to individualized proof”, which establishes

the common question requirement of Rule 23(b)(3). See Kubiak v. S.W. Cowboy,



                                        25
         Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 26 of 28




Inc., No. 3:12-cv-1306, 2014 U.S. Dist. LEXIS 80225, *18 (M.D. Fla. June 12,

2014).

                                 CONCLUSION

      The Parties have settled this long-lasting and hard fought case through

informed, arms-length negotiating with an experienced mediator. The settlement is

balanced and fair to class members. All requirements of Rule 23(a) and 23(b) are

satisfied. For those reasons, Plaintiffs move the Court to preliminarily approve the

Parties’ settlement.



                          [signatures on following page]




                                        26
      Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 27 of 28




      This 26th day of October, 2018.

                                          Consented to:

LEE & BRAZIEL, LLP                        HAWKINS PARNELL
                                            THACKSTON & YOUNG LLP

/s/ J. Derek Braziel                      /s/ Matthew A. Boyd
Benjamin H. Terry                         Ronald G. Polly, Jr.
Law Offices of Benjamin H. Terry, P.C.    Georgia Bar No. 583264
312 Crosstown Road, #355                  rpolly@hptylaw.com
Peachtree City, Georgia 30269             Matthew A. Boyd
                                          Georgia Bar No. 027645
J. Marcus Howard                          mboyd@hptylaw.com
Geoffrey E. Pope                          303 Peachtree Street, N.E.
Pope & Howard, P.C.                       Suite 4000
945 East Paces Ferry Road                 Atlanta, Georgia 30308
Suite 2525, Resurgens Plaza               Telephone: (404) 614-7400
Atlanta, Georgia 30326                    Facsimile: (404) 614-7500

J. Derek Braziel
Lee & Braziel, LLP                        Counsel for Defendants
1801 North Lamar Street, Suite 325
Dallas, Texas 75202
2340 E. Trinity Mills, Ste. 300
Carrollton, TX 75006
214.390.5715
469.277.3365 (fax)

Counsel for Plaintiffs




                                         27
       Case 1:13-cv-00840-LMM Document 93 Filed 10/26/18 Page 28 of 28




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


MARGARET ANDERSON,                       )
MARY DIXON, LATASHA WILLIAMS, )
And KYONNE SUTHERLAND,                   )
Individually and on behalf of all Others )
Similarly situated,                      )            CIVIL ACTION FILE
                                         )            NO.: 1:13-cv-00840-LMM
                    Plaintiffs,          )
                                         )
SOUTHERN HOME CARE                       )
SERVICES, INC., and                      )
RES-CARE, INC.,                          )
                                         )
                    Defendants.          )
____________________________________)

                          CERTIFICATE OF SERVICE

      This is to hereby certify that I have this day filed the foregoing CONSENT

MOTION FOR PRELIMINARY APPROVAL AND BRIEF IN SUPPORT

with the Clerk of the Court via the ECF filing system, which will automatically

send email notification of such filing to all attorneys of record in this case.

      This 26th day of October, 2018.


                                                   /s/ Matthew A. Boyd
                                                   Ronald G. Polly, Jr.
                                                   Georgia Bar No. 583264


                                          28
